Bilbrey, J., concurring.
I join in Judge Osterhaus's opinion. I write separately only to emphasize that the opinion concerns the ability of a party to raise "extraordinary or compelling circumstances" as a defense to a motion for enforcement/contempt. Alexander v. Alexander , 683 So.2d 172, 173 (Fla. 1st DCA 1996). The requirement in rule 12.110(h), Florida Family Law Rules, that a supplemental petition is the proper method to seek modification of a final judgment is not altered by our holding here. See also Clark v. Clark , 204 So.3d 589 (Fla. 1st DCA 2016) (holding that a supplemental petition as opposed to a motion was the proper method to attempt a modification of a final judgment).